NO. 07-07-0132-CR
                                  NO. 07-07-0133-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     APRIL 24, 2007

                         ______________________________


                             EDWIN ROJAS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY;

       NOS. 0942114D & 0942115D; HONORABLE ROBERT K. GILL, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is Edwin Rojas’s pro se Motion to Withdraw Appeal in

which he expresses he no longer wishes to pursue these appeals. As required by Rule

42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant. No

decision of this Court having been delivered to date, the motion is granted and the appeals
are dismissed. No motions for rehearing will be entertained and our mandates will issue

forthwith.


       Accordingly, the appeals are dismissed.


                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                          2